Black,
concurring: I concur in the result reached by the majority opinion, but I do not share the doubts expressed therein as to the constitutional validity of that part of section 302 of the Revenue Act of 1926 which requires the inclusion as a part of the decedent’s gross estate of the value at the time of his death of the interest held as joint tenants by the decedent and any other person “ whether made, created, arising, existing, exercised or relinquished before or after the enactment of this Act.” I think that Tyler v. United States, 278 U. S. 339, although involving tenancies by the entirety rather than joint tenancies, is decisive of the question of the constitutional validity of the statute in question.
In the instant case the decedent died August 1, 1926, and the joint tenancy was created July 22, 1921, while the Revenue Act of 1918 *1051was in full force and effect. In this sort of a situation I do not think the decision in Knox v. McElligott, 258 U. S. 546, is applicable. My reasons for holding this view are more fully stated in a dissenting opinion which I have filed in Mary Allen Emery, Executrix, 21 B. T. A. 1038, and which it is unnecessary to repeat at this time.